Name: Commission Regulation (EEC) No 2131/84 of 25 July 1984 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7 . 84 No L 196/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2131 /84 of 25 July 1984 fixing the import levies on rice and broken rice these currencies in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2454/83 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 2l june 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 74/84 (2), and in particular Article 11 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2454/83 ('), as last amended by Regulation (EEC) No 2062/84 (4) ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies , an exchange rate based on the arithmetic: mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a ) and (b) of Regulation (EEC) No 1418 /76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 26 July 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . ( 2) OJ No L 21 , 26 . 1 . 1984, p. 1 . (&lt;) OJ No L 243 , 1 . 9 . 1983 , p. 5 . ( 4) OJ No L 191 . 19 . 7 . 1984 . p. 12 . No L 196/ 14 Official Journal of the European Communities 26. 7 . 84 ANNEX to the Commission Regulation of 25 July 1984 fixing the import levies on rice and broken rice (ECU / tonne) CCT heading No Description Third countries (  ') ACP or OCT OHO ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 121,38 57,09 2 . Long grain 161,22 77,01 b) Husked rice : 1 . Round grain 151,72 72,26 2 . Long grain 201,53 97,16 11 . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 265,98 121,06 2 . Long grain 415,99 196,11 b) Wholly milled rice : 1 . Round grain 283,27 129,28 2 . Long grain 445,94 210,62 III . Broken rice 40,67 17,33 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (-) In accordance with Regulation (EEC) No 435/80 , the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. ( ! ) The import levy on rice entering the overseas department of Reunion is specified in Article 1 la of Regulation (EEC) No 1418 /76 .